DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann et al. (hereafter Holzmann; US 20150098579 A1) in view of Zhu et al. (hereafter Zhu; US 20060068856 A1) and Kim et al. (hereafter Kim; KR20080069401(A)).
Regarding claim 1, Holzmann discloses an electronic device (e.g., phone; [0002], Fig. 5), comprising:
a circuit board including a first ground unit (not explicitly shown, but inherently included for other essential components of a cellular phone, more discussion provided below in view of Zhu) and a second ground unit (MCGND);
a wireless communication circuit (not explicitly shown, it is inherently included for a cellular phone);
an audio codec circuit (within 300) including a second ground terminal (hpcom) electrically connected with the second ground unit (MCGND) and an input terminal of signal (coupled to 323) and disposed in a second area of the circuit board (as shown in Fig. 5); and
a connector including a first pin (304) electrically connected with the input terminal (coupled to 323) and electrically connectable with a signal terminal (“M”) of a microphone (inherently included with headset 110) included in an external electronic device (headset 110) and a second pin (303) electrically connectable with a ground terminal (“G”) of the microphone, the second pin (303) electrically connected with the second ground unit (MCGND).

Thus, it would have been obvious to one of ordinary skill in the art to modify Holzmann in view of Zhu and Kim by placing a wireless communication circuit on a first area with first ground unit separate from the audio codec circuit placed on a second 
Regarding claim 2, Holzmann shows that the second pin is connected with an earphone feedback terminal of the audio codec circuit (303 to hpcom to amp 321).
Regarding claims 3 and 12, Holzmann shows that the circuit board includes a conductive pattern (see the line between 303 and hpcom) connected between the second pin (303) and the second ground terminal (hpcom).
Regarding claim 6, Holzmann shows the capacitor (342).
Regarding claim 10, the combination of Holzmann, Zhu and Kim fails to show a filter circuit. Examiner takes Official Notice that this feature is notoriously well known in the art to filter out noise. Thus, it would have been obvious to one of ordinary skill in the art to modify the combination of Holzmann, Zhu and Kim by incorporating well known circuit between the first ground unit and the second ground unit in order to reduce noise between the wireless communication circuit and the audio codec.
Regarding claim 11, an opening is inherently included on an outer appearance of a mobile phone, such as in Holzmann, for disposing the first pin and second pin.

Allowable Subject Matter
Claims 4, 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PING LEE/           Primary Examiner, Art Unit 2654